FRANK, Acting Chief Judge.
Sherman Lovelace has claimed on appeal that the trial court improperly used a drug trafficking multiplier in calculating his score-sheet. We reject that contention, finding no error in the use of a multiplier for trafficking in methamphetamine, a violation of section 893.135(1)(f)1, Florida Statutes (1995), a level 7 offense. A detailed examination of the scoresheet and the interlineated calculations reveals no error.
Lovelace has correctly contended that certain unpronounced nonstandard aspects of his probation order should be stricken. Accordingly, we strike those portions of conditions (8) and (20) requiring payment for testing for alcohol or drug treatment, as well as the alcohol prohibition of condition (18). Condition (6) must be modified to require the defendant to “work faithfully at suitable employment insofar as may be possible.” Bristol v. State, 667 So.2d 486, 486 (Fla. 2d DCA 1996) (quoting Burke v. State, 642 So.2d 677, 678 (Fla. 5th DCA 1994)).
PATTERSON and WHATLEY, JJ., concur.